Opinión concurrente y de conformidad emitida por el
Juez Asociado Señor Hernández Denton.
Al endosar la opinión del Tribunal, consignamos separada-mente ciertos fundamentos adicionales que justifican nuestro dictamen.
La concesión de honorarios de abogado a un indigente, representado por un programa que ofrece servicios legales gra-tuitos, es compatible con la política pública de promover la mejor representación legal de los pobres, según fue consagrada en la Ley de la Judicatura:
El Tribunal General de Justicia y la Oficina de Administración de los Tribunales estimularán el establecimiento de ayuda legal para la defensa de personas pobres, con la cooperación del Colegio de Abogados, del Colegio de Derecho de la Universidad de Puerto Rico, y de toda persona interesada en la adecuada protección de los pobres. 4 L.ER.A. see. 303.
Según el informe del comité que preparó el proyecto de la Ley de la Judicatura de 1952, esta “ ‘disposición fue redactada con el fin de estimular el desarrollo de medios enérgicos y eficientes para proporcionar ayuda legal a aquellos que la necesiten en todo el Estado Libre Asociado’ ”. 4 L.ER.A. see. 303 n.
Tomando en consideración la magnitud del problema de la pobreza en Puerto Rico y las necesidades legales de los indigentes, la decisión emitida por este Tribunal tiene el propósito dual de disuadir la litigación temeraria y proveer recursos adicionales a los programas de representación legal gratuita del país: Servicios Legales de Puerto Rico, Inc.; Oficina Legal de Santurce; Pro Bono del Colegio de Abogados y las Clínicas de Asistencia Legal de las facultades de derecho de las universida-des.
*380Aunque estos programas han contado con el apoyo económico del Estado Libre Asociado, del gobierno federal y de las univer-sidades públicas y privadas, los recursos nunca han sido suficien-tes para proveer servicios a toda la población indigente. Véase Estudio de las necesidades legales de carácter civil de la población pobre de Puerto Rico de 1980, Servicios Legales de Puerto Rico. De hecho, en la última década la Corporación de Servicios Legales de Estados Unidos ha sufrido una merma sustancial en su presupuesto y ha tenido que reducir sus aportaciones a las entidades subvencionadas por Estados Unidos y Puerto Rico. Como resultado de estas restricciones presupuestarias, los pro-gramas de servicios legales en Puerto Rico han tenido que reducir el alcance de la asistencia legal. En general, estas entidades manejan un gran volumen de casos y su personal trabaja con grandes sacrificios para ofrecer servicios de calidad a una clien-tela marginada y acosada por múltiples problemas socio-económi-cos. Véanse: R.L. Ramírez, Pobreza en Puerto Rico: teoría y praxis, IV (Núm. 2) Rev. Adm. Púb. PR. 89 (1971); R. Santos del Valle y L.F. Negrón García, El derecho y la pobreza: su relación y el rol de los abogados en Puerto Rico, IV (Núm. 2) Rev. Adm. Púb. PR. 167 (1971).
Nuestro dictamen parte de la premisa de que la naturaleza de la asistencia legal recibida por un cliente insolvente no constituye un criterio válido para denegarle la concesión de honorarios de abogado. La decisión permite que los programas clínicos de las universidades y los vinculados a la Corporación de Servicios Legales de Estados Unidos y al Colegio de Abogados amplíen los recursos para combatir la pobreza y el discrimen de los desvali-dos. Aunque los servicios ofrecidos son gratuitos, dichos progra-mas tienen que sufragar los costos de representación de sus clientes, incluyendo los sueldos de sus abogados, del personal paralegal y administrativo.
Aunque la labor rendida por este sector es encomiable, no olvidemos que el resto de la profesión también tiene la obligación de “ayudar a establecer medios apropiados para suministrar servicios legales adecuados a todas las personas que no pueden *381pagarlos. Esta obligación incluye la de apoyar los programas existentes y la de contribuir positivamente a extenderlos y mejorarlos”. Canon 1 del Código de Etica Profesional, 4 L.ER.A. Ap. IX.
Aunque muchos abogados colaboran a tiempo completo o parcial con los distintos programas de asistencia legal, es motivo de preocupación que un número significativo de los miembros de la clase togada no estén contribuyendo positivamente a los programas existentes o no estén participando en la creación de otros medios para ofrecer servicios legales a personas insolventes.
La experiencia en Estados Unidos también revela que este problema ha sido objeto de una intensa polémica en la profesión. De la jurisprudencia y literatura jurídica se desprende que existen diferentes perspectivas sobre el alcance de la obligación ética de proveer asistencia legal a los pobres y los medios disponibles para facilitar este servicio. En la mayoría de los estados se reconoce que los abogados tienen un deber social y ético de representar a los indigentes en casos penales y en acciones civiles. Véanse: Matter of Snyder, 734 F.2d 334, 338 (8vo Cir. 1984); Cunningham v. Superior Court (Ventura County), 222 Cal. Rptr. 854, 857-865 (1986); D.L. Shapiro, The Enigma of the Lawyer’s Duty to Serve, 55 N.Y.U. L. Rev. 735, 736 (1980); Nota, The Indigent’s “Right” to Counsel in Civil Cases, 43 Fordham L. Rev. 989 (1975).
Corresponde inicialmente al Colegio de Abogados de Puerto Rico tomar las medidas necesarias para facilitar que sus miem-bros suministren servicios legales adecuados a todas las personas que no puedan pagarlo. El programa Pro Bono del Colegio de Abogados y de Servicios Legales de Puerto Rico es un excelente instrumento para cumplir con esta obligación ética.
No obstante, esta Curia tiene la ineludible obligación de garantizar que “toda persona tenga acceso a la representación capacitada, íntegra y diligente de un miembro de la profesión legal”. Canon 1 del Código de Ética Profesional, 4 L.PR.A. Ap. IX. En estas circunstancias, nuestra responsabilidad social .y judicial requiere que al amparo de nuestros poderes constitucio-*382nales desarrollemos medios creativos y efectivos para garanti-zarle ayuda legal a los indigentes. La concesión de honorarios de abogado a los distintos programas de asistencia legal constituye un mecanismo valioso para lograr este objetivo. Así contribuimos a la noble causa de estimular la participación más activa de la clase togada en. la defensa de los derechos de los grupos margi-nados; garantizamos la igualdad de los hombres ante la ley y evitamos el discrimen por origen o condición social vedado por nuestra Constitución.
Por estas razones suscribo la opinión del Tribunal.